COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


RODNEY D. McNAIR
                                                                MEMORANDUM OPINION *
v.     Record No. 2198-10-2                                         PER CURIAM
                                                                    MARCH 8, 2011
REINHART FOOD SERVICE, LLC AND
 INDEMNITY INSURANCE COMPANY
 OF NORTH AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Seth R. Carroll; Geoff McDonald & Associates, P.C., on brief), for
                 appellant.

                 (Kevin W. Cloe; Angela F. Gibbs; Midkiff, Muncie & Ross, P.C., on
                 brief), for appellees.


       Rodney McNair appeals a decision of the Workers’ Compensation Commission denying

his claim for benefits. On appeal, he contends (1) the commission erred in finding he failed to

prove he suffered a compensable injury by accident arising out of and in the course of his

employment; and (2) the commission did not properly weigh the medical evidence.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See McNair v. Reinhart Food Serv., LLC, File No. VA00000093682 (Sept. 15, 2010).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.